Exhibit 10.1

 

AMMENDED AND RESTATED

 

THIS AGREEMENT is made on 10 November 2009,

 

BETWEEN:

 

Validus Holdings, Ltd. (hereinafter called the “Company”) of the one part and
Andrew Gibbs (hereinafter called the “Employee”) of the other part.

 

WHEREAS

 

The Company wishes to appoint the Employee to the position of Senior Vice
President and Group Controller of the Company upon the following terms and
conditions:

 

NOW IT IS HEREBY AGREED as follows:

 

1.                                       Period of Employment

 

The Company shall engage the Employee and the Employee shall serve the Company
as Executive Vice President of Validus Holding, Ltd. and Group Controller.  The
period of employment commenced on 11 August 2008 and shall continue subject as
hereinafter mentioned, unless terminated by either party giving to the other not
less than 6 months notice in writing.

 

--------------------------------------------------------------------------------


 

2.                                       Duties

 

The Employee will perform such duties of Executive Vice President of Validus
Holdings, Ltd. and Group Controller and such other duties as are in the opinion
of the Company appropriate to the position and will perform such other duties
and exercise such powers in the Company or any subsidiary or associated company
of the Company as may from time to time be delegated to Employee by or with the
authority of the senior management of the Company.

 

3.                                       Location

 

The Employee will perform his duties in Bermuda.

 

4.                                       Hours of Work

 

The Employee is employed in a professional position and will not be entitled to
be paid overtime pay.  The salary hereunder reflects that at times the Employee
will be required to work outside of office hours being 8:30 am to 5:00 pm Monday
through Friday.

 

5.                                       Dress Code

 

Business casual.

 

6.                                       Other Interests

 

The Employee will devote the whole of his time, attention and ability to the
business and affairs of the Company and will at all time use his best endeavours
to promote the Company interests.  The Employee will not, without the previous
written consent of the Company, be concerned with or interested in any trade or
business other than that of the Company, its subsidiary or associated companies
or accept remuneration for any other employment or service whatsoever except
that the Employee may hold shares or securities in any company which is quoted
on a recognised Stock Exchange or dealt in

 

--------------------------------------------------------------------------------


 

publicly.  The Employee will be required to lodge a note of any interest in such
shares or securities from time to time or as requested.

 

7.                                       Remuneration

 

(a)                                  The Employee will be paid the sum of
$415,000.00 per annum.  This amount will be paid on a monthly basis, in arrears.
 If applicable, deductions may be made from this gross amount as is customary in
the Bermuda market place.

 

(b)                                 The Employee’s salary may be adjusted from
time to time at the discretion of the Company.  Annual salary reviews are to
occur with adjustments effective April 1st or at some time as declared by the
senior management of the Company.

 

(c)                                  In addition to the Base Salary, the
Employee shall be eligible to participate in an annual bonus plan with a target
bonus of 100.0% of annual salary at terms set forth from time to time by the
senior management of the Company.

 

(d)                                 In addition to the Base Salary, and any
bonus payable to the Employee, the Employee shall be entitled to the following
benefits during the period of employment:

 

(1)                                              such major medical, life
insurance and disability insurance coverage as is, or may during the period of
employment, be provided generally for other Employees of the Company as set
forth from time to time in the applicable plan documents;

 

(2)                                              in addition to the public
holidays referenced in the Public Holidays Act of 1947, a maximum of 25 days of
paid vacation (pro-rated for 2008) annually during the term of employment.

 

(e)                                  The Company provides a pension plan
calculated at 10% of salary.

 

--------------------------------------------------------------------------------


 

(f)                        The Company granted the Employee 27,576 shares of
restricted common stock of the Company on October 1, 2008 (the “2008 Restricted
Shares”). Except as otherwise provided below, the 2008 Restricted Shares will
vest, provided that the Employee’s employment continues through the applicable
vesting dates, in three equal annual instalments, beginning on October 1, 2009
and continuing on October 1, of each of the following two years , with the final
instalment vesting on October 1, 2011.

 

(g)                     The company also granted the Employee 15,000 shares of
restricted stock of the Company on October 1, 2008 (the “2008 Restricted
Shares”). Except as otherwise provided below, the 2008 Restricted Shares will
vest, provided that the Employee’s employment continues through the applicable
vesting dates, in five equal annual instalments, beginning on October 1, 2009
and continuing on October 1, of each of the following four years , with the
final instalment vesting on October 1, 2013.  .The terms of such restricted
common stock, including terms pertaining to exercise and cancellation, shall be
as set forth in the Validus Holdings, Ltd. equity incentive plan (the “Incentive
Plan”) and the applicable award agreements and will be granted when approved by
the Compensation Committee of the Board of Directors of Validus Holdings, Ltd.

 

(h)                     Change in Control. Notwithstanding any provisions of
this Agreement to the contrary, if, within two years following a Change in
Control, the Share Holder’s employment is terminated by the Company not for
Cause or by the Share Holder for Good Reason, the Shares shall become
immediately vested and exercised in full upon such termination of employment. 
For purpose of this Agreement, “Change of Control” shall have the meaning se
forth in the Plan.

 

(i)                         Automobile Allowance — an automobile allowance for
the period during which the Employee’s place of work is Bermuda in an amount
equal to $900 per month.

 

--------------------------------------------------------------------------------


 

(j)                         Club Annual Membership dues — club annual membership
dues in the amount of $6,400 will be paid on behalf of the employee.

 

8.                                       Summary Dismissal

 

This Agreement shall be subject to termination by the Company by summary notice
in writing:

 

(a)                                  if the Employee shall be guilty of serious
misconduct; or

 

(b)                                 if the Employee having been warned in
writing of repeated misconduct issues, is guilty of further misconduct; or

 

(c)                                  if the Employee, having been warned in
writing of a lack of performance continues to display a lack of performance.

 

9.                                       Confidentiality

 

The Employee will not, either during the term of this Agreement or thereafter,
except in the proper course of their duties, disclose any information concerning
any of the business or affairs of the Company or any of its subsidiary or
associated companies which may come to their knowledge during the course of
their employment and that they will use their best endeavours to prevent any
such disclosure.  The restriction shall continue to apply after the termination
of this Agreement without limit in point of time but shall cease to apply to
information or knowledge which may come into the public domain.

 

10.                                 Grievance and Disciplinary

 

All or any disputes or grievances arising from this contract or the employment
shall be dealt with as follows:

 

--------------------------------------------------------------------------------


 

(a)                                  Within ten days the dispute or grievance is
to be communicated to senior management who shall investigate the dispute or
grievance and adjudicate upon it.

 

(b)                                 If the dispute or grievance cannot be
resolved as above, the Company and the Employee at the Company’s expense shall
seek mediation of the dispute.  Such independent mediator shall be appointed
jointly by the parties and in the event there is no agreement, shall be
appointed by the nominating committee for the time being of the Chartered
Institute of Arbitrators Bermuda Branch.

 

(c)                                  Should the dispute or grievance remain
unresolved following mediation, the parties will submit to a binding arbitration
pursuant to the provisions of the Arbitration Act 1986.

 

11.                                 Notices

 

Notices may be given by either the Company or the Employee by letter or by
authenticated cable, facsimile or tested telex message addressed to the other
party at (in the case of the Company) its Head Office for the time being and (in
the case of the Employee) their last known address and any such notice given by
letter shall be deemed to have been given at the time at which the letter would
be delivered in the ordinary course of the post.

 

12.                                 Governing Law

 

This Agreement and the performance hereof shall be construed and governed in
accordance with the laws of Bermuda and the parties hereto submit to the
exclusive jurisdiction of the Supreme Court of Bermuda.

 

--------------------------------------------------------------------------------


 

13.                                 Severability

 

If any provision of this Agreement is or becomes invalid, illegal or
unenforceable in any respect under any law, the validity, legality and
enforceability of the remaining provisions hereof shall not in any way be
affected or impaired.

 

14.                                 Waivers

 

No delay or omission by either party hereto in exercising any right, power or
privilege hereunder shall impair such right, power or privilege, nor shall any
single or partial exercise of any such right, power or privilege preclude any
further exercise thereof or the exercise of any other right, power or privilege.

 

15.                                 Statement of Employment

 

This agreement shall represent the Statement of Employment required to be given
to an Executive pursuant to the provision of section 6 of the Employment Act
2000.

 

IN WITNESS WHEREOF the parties hereto have hereunto set their hands the day and
year first above written.

 

Signed

/s/ Andrew Gibbs

 

 

 

 

 

Employee

 

 

 

 

Dated

11/27/2009

 

 

 

 

 

 

 

Signed

/s/ Megan DeShields

 

 

 

 

 

For the Company

 

 

 

 

Dated

1 December 2009

 

 

--------------------------------------------------------------------------------